Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 10/4/2021 have obviated the rejections of record. Accordingly, claims 11-25 are allowable over the prior art because the prior art does not disclose that a geometric interlock configured to prevent circumferential motion of the rotor component relative to at least one of: the first rotor disk; and the first rotor disk and the second rotor disk, comprises at least one of: first rotor disk recesses disposed on the first rotor disk radially outward of the first annular protrusion and first end engagement projections projecting from and circumferentially fixed relative to a first axial end of the rotor component and configured to cooperate with the first rotor disk recesses; and first rotor disk projections disposed on the first rotor disk radially outward of the first annular protrusion and first end recesses disposed on the first axial end of the rotor component and configured to cooperate with the first rotor disk projections, plus second rotor disk projections disposed on the second rotor disk radially outward of the second annular protrusion and second end recesses disposed on a second axial end of the rotor component and configured to cooperate with the second rotor disk projections, wherein the first axial end of the rotor component comprises: a radially extending disk section which at least partly covers the blade retaining grooves of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745